DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/1/2022 has been entered.

Previous Rejections
Applicant’s arguments, filed 7/1/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 	
It is noted that Applicant’s arguments, with respect to the rejections of claims 1, 5, and 9-11 under 35 U.S.C. § 103 over the combination of Winnicki and Duran-Lobato have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Winnicki and the newly cited prior art of Astruc-Diaz, as discussed in detail below. 
	
Claim Status
Claim 19 is newly added
Claims 1-19 are pending.
Claims 6-8 and 12-17 are withdrawn.
Claims 1-5, 9-11, and 18-19 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 5, 9-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Winnicki (US 2013/0089600 A1; of record), in view of Astruc-Diaz (“In Vivo Efficacy of Enabling Formulations Based on Hydroxypropyl--Cyclodextrins, Micellar Preparation, and Liposomes for the Lipophilic Cannabinoid CB2 Agonist, MDA7,” J. Pharm. Sci. 102, 2, 352-364, 2013). 
Claim 1 is drawn to a cannabinoid-containing pharmaceutical composition comprising: a pharmaceutically acceptable polymer coating, at least one lipid component, a lipid-aqueous interface, and a nucleus, wherein the composition incorporates or otherwise carries a cannabinoid or a mixture of cannabinoids.
Winnicki teaches stable, fast-acting liposomal formulations of cannabinoids that are suitable for pharmaceutical and nutraceutical applications (Abstract). Winnicki teaches a composition that comprises a pharmaceutically acceptable polymer coating (pg 5, [0052]) and at least one lipid component (pg 4, [0043]). The claim 1 limitations of “a lipid-aqueous interface” and “a nucleus” are considered inherent with regard to the structure of a micelle.
Winnicki teaches the cannabinoid species may be encapsulated in the membrane of a liposome (pg 6, [0064]).
Wiinnicki teaches “an aqueous phase” as an aqueous carrier (pg 5, [0054]); the limitation of “unilamellar or multilamellar spheres” (pg 3, [0032] and [0034]); and a particle size of about 0.05 m (50 nm; [0034]), within the claimed range. 
For claims 5 and 9, Winnicki teaches a single membrane (pg 6, [0063]).
Winnicki teaches the composition contains at least one solvent (pgs 5-6, [0056]), at least one buffer ([0056]), and water (pg 5, 0054]), reading on claims 1 and 10. For claim 11, Winnicki teaches the composition can contain at least one oxidation protector (e.g. an antioxidant; [0056]).
Winnicki teaches the inclusion of dispersing agents for the maintenance of particle size to maintain proper fluidity for treatment of a subject(pg 5, [0054] and [0056]; pg 6, [0065]). However, Winnicki does not teach the limitation of “the composition has a polydispersion value of below 20%.” 
Astruc-Diaz teaches the missing element of Winnicki.
Astruc-Diaz teaches formulations for delivering lipophilic cannabinoid agonist MDA7 using inclusion complexes of the cannabinoid and hydroxypropyl -cyclodextrin (HPCD). Astruc-Diaz teaches the complex is encapsulated in either a micellar system or a liposomal system (Abstract; pgs 353-354). Astruc-Diaz teaches the liposomal formulation appears by electron microscopy as closed, round-shaped, oligolamellar (reading on multilamellar) MDA7 containing liposomes, with an average particle size of 117 nm, and a polydispersity index of less than 10% (Abstract); each within the claimed range. Astruc-Diaz teaches that significant solubility enhancement for the cannabinoid was obtained using the formulations (pg 361-362, “Discussion”). Astruc-Diaz teaching of an average particle size of 117 nm reads on the limitation of claim 18.
Claim 19 is in the form of a product-by-process claim. MPEP 2113(I) discloses that: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In the instant case, the combination of Winnicki and Astruc-Diaz teach the structure of the composition set forth in claim 1. As such, the burden shifts to the applicant to show a non-obvious difference in the product prepared by the process set forth by the combination of Winnicki and Astruc-Diaz and that prepared by a microfluidic process as recited in claim 19. See MPEP 2113(II).
The person of ordinary skill would have had a reasonable expectation of success in selecting Astruc-Diaz’s formulations for delivering lipophilic cannabinoid agonist MDA7 using inclusion complexes of the cannabinoid and HPCD as the form of cannabinoid in Winnicki’s nanoparticulate liposomal formulations of cannabinoids because Winnicki teaches the presence of a dispersion aid is a useful ingredient for maintenance of the required particle size in a dispersion of a liposomal formulation comprising cannabinoids and Astruc-Diaz teaches formulations for delivering lipophilic cannabinoid agonist MDA7 using inclusion complexes of the cannabinoid and hydroxypropyl -cyclodextrin (HPCD) provide particles with a polydispersity and particle size within the claimed range and have the advantage of increased aqueous solubility of the lipophilic cannabinoid. 

2) Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Winnicki (cited above), in view of Astruc-Diaz (cited above), Bevier (US 2013/0011484 A1; of record).
 Claims 2 and 3 are drawn to the pharmaceutical composition of claim 1, wherein the composition comprises a targeting element in the outermost layer.
The teachings of Winnicki, Astruc-Diaz, and the Wikipedia article “Liposome” are discussed above. 
Neither Winnicki nor Astruc-Diaz teach the limitations of claims 2-4.
Bevier teaches the missing element of Winnicki and Astruc-Diaz.
Bevier teaches particles that comprise a cannabinoid receptor binding agent. Bevier teaches the particles comprising the cannabinoid receptor binding agent can be nanoparticles (Abstract). The cannabinoid receptor binding agent can be a natural extract from cannabis sativa, an endocannabinoid, a phytocannabinoid, or a synthetic cannabinoid (pg 2, [0029]), reading on claim 3. The particles are functionalized on the surface (pg 4, [0050]), reading on the claim 2 limitation of “outermost layer.” Bevier teaches that the inventive cannabinoid receptor binding agent allows the particle to bind selectively to the desired cannabinoid receptor (pg 2, [0027]). Bevier further teaches the cannabinoid receptor binding agent can be bound, or embedded, or chemically attached to the coating of the nanoparticle (pg 4, [0051]), reading on claim 4. 
The skilled artisan would have expected success in attaching the cannabinoid receptor binding agent of Bevier to the coated liposome composition of Winnicki and Astruc-Diaz because Bevier teaches that the cannabinoid receptor binding agent functions as a targeting moiety for a coated nanoparticle. The person of ordinary skill in the art would have found it obvious to coat the coated liposome composition of Winnicki and Astruc-Diaz with the cannabinoid receptor binding agent of Bevier because Bevier teaches the cannabinoid receptor binding agent allows the particle to target and bind to a cannabinoid receptor, and allowing delivery of the cannabinoid active agent directly to the desired site within the body.


Examiner’s Reply to Attorney Arguments dated 7/1/2022
1) Rejection of claims 1, 4, 5, and 9-11 under 35 U.S.C. § 103 over Winnicki and Duran-Lobato, as evidenced by “Liposome”
The applicant argues that the teaching of Duran-Lobato would not lead to a reasonable expectation of success in obtaining a formulation with a polydispersion value below 20% as required by claim 1.
Upon careful review and consideration of the teachings of Duran-Lobato, the arguments presented by the application regarding this prior art are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Winnicki and  Astruc-Diaz, as detailed above.

2) Rejection of claims 2-4 under 35 U.S.C. § 103(a) over Winnicki, Duran-Lobato and Bevier, as evidenced by Liposome
The applicant argues that Bevier does not remedy the defect of the combination of Winnicki and Duran-Lobato, and the combination of Winnicki, Duran-Lobato, and Bevier still cannot render Claim 1 obvious for at least the same reason as discussed above. The applicant argues that since claims 2-4 depend on Claim 1, they are not rendered obvious over the combination of Winnicki, Duran-Lobato, and Bevier. 
As discussed above, applicant’s arguments regarding the combination of Winnicki and Duran-Lobato are persuasive. As such, the rejection of claims 2-4 over the combination of Winnicki, Duran-Lobato, and Bevier is likewise withdrawn. However, upon further consideration, a new ground(s) of rejection of claims 2-4 is made in view of Winnicki and  Astruc-Diaz, as detailed above.

CONCLUSION
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612